Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 1 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 2 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 3 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 4 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 5 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 6 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 7 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 8 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19   Entered 08/28/19 12:42:48   Page 9 of 11
Case 19-32231-jal   Doc 73   Filed 08/28/19 Entered 08/28/19 12:42:48   Page 10 of
                                         11
Case 19-32231-jal   Doc 73   Filed 08/28/19 Entered 08/28/19 12:42:48   Page 11 of
                                         11
